Title: From George Washington to Timothy Pickering, 25 July 1796
From: Washington, George
To: Pickering, Timothy


        Private
       
        
          Dear Sir,
          Mount Vernon 25th July 1796
        
        Your private letters of the 19th 19th, and 20th instant have been duly received.
        The request of Mr J. Jones, to forward his letter to Colo. Monroe, is opposed to the speedy departure of Mr D—— for France; and yet the Gentleman who gave me the information spoke of it as a matter not doubtful: but added indeed (a circumstance I did not mention in my former letter) that it was on Mr Swan he leaned for money; and possibly, if that Gentleman is at Boston, this may be the occasion of Mr D——’s journey to that place; under the pretext of contracting for Arms.
        Was Colo. Monroe requested to engage a Cannon founder on behalf of the United States? If so, on what terms? To remove a Person with his family, will be attended with considerable expence; and unless with condition to secure his services, it will be done under great uncertainty. With respect to the Engineers, policy requires a further developement of the unfavorable disposition with which we are threatned, before any encouragement ought to be given to the measure. But even if that objection was fully removed, there are no funds (within my recollection) that

would enable the Executive to incur the Expence. therefore, as a Law must precede, in this case, any Executive Act, the answer to the quere is quite easy & plain.
        I am continuing, and extending my enquiries for a fit character to fill the Office of Surveyor General, without any great prospect of doing it to my satisfaction. Mr Ludlow, besides what is mentioned in your letter (which requires attention) has not, according to my ideas of him, celebrity of character; and is of too short standing in the Community to fill an Office of so much importance from its trusts, and the abilities and integrity which is required, tho’ deficient in compensation; unless by means which ought to be prevented.
        It is much to be regretted that you did not discover the broken seal of Mr Monroe’s letter, to you, before the departure of the bearer of it; that an attempt—at least—might have been made to trace the channel thro’ which it had passed; and thereby (if proofs could not have been obtained) to have found ground for just suspicion. You confine the Post mark of Alexandria to his letter of the 8th of April; had you included that also of the 2d of May, I would have caused enquiry to have been made at that Office with respect to the appearance of the letters when they went from thence.
        I am glad to find that more smoke than fire is likely to result from the representation of French discontents, on account of our Treaty with Great Britain. Had the case been otherwise, there would have been no difficulty in tracing the effect to the cause. And it is far from being impossible, that the whole may have originated in a contrivance of the opposers of the Government, to see what effect such threats would Work; and finding none that would answer their purpose, and no safe ground to stand on, if they pushed matters to extremity, the matter may terminate in gasconade. Be this as it may, the Executive have a plain road to pursue; namely, to fulfil all the engagements which his duty requires. Be influenced, beyond this, by none of the contending Parties; maintain a strict neutrality, unless obliged by imperious circumstances to depart from it; Do justice to all; and never forget that we are Americans; the remembrance of which will convince us, that we ought not to be French or English. With great esteem & regard, I am always and Sincerely Yours
        
          Go: Washington
        
       